DAVIDSON, P. J.
Relator was charged with murder. He sought bail under a writ of habeas corpus. Upon a hearing of the facts, the court remanded the relator to custody.
After a careful revision of the facts, we are of opinion that relator is entitled to bail, and the court erred in remanding him to custody. We do not purpose to enter into a discussion of the facts, or give reasons why the trial court was in error. The Constitution authorizes the granting of bail in all cases, except in capital offenses, where the proof is evident.. It is sufficient to say in this case the evidence does not meet this requirement of the Constitution.
The judgment is therefore reversed, and bail is granted in the sum of $5,000. The sheriff of Harris county is ordered to take bail in the terms of the law for that amount, and release relator from custody upon his executing bond in the terms of the law for said amount.